DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 November 2021 was filed after the mailing date of the Notice of Allowance on 06 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 6-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, 6-10, 12, 14, and 15, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed an array that comprises: 
a support (104) having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
 fiducial features (304) on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34), wherein the fiducial features are disposed on the support in a non-rectilinear 
However, the prior art failed to disclose or fairly suggested that the array comprises:
fiducial features disposed on the support in a non-rectilinear layout, 
wherein the non-rectilinear layout comprises a non-repeating layout across the support.

With respect to claim 13, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed an array that comprises: 
a support (104) having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
 fiducial features (304) on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34), wherein the fiducial features are disposed on the support in a non-rectilinear layout.
However, the prior art failed to disclose or fairly suggested that the array comprises:
fiducial features comprise a non-closed shape.

With respect to claims 16 and 17, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed a method that comprises:
disposing biological samples (106) at locations on a support (104), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
304) on the support, each of the fiducial features comprising a fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34). Appln. S.N. 16/482,630 Amdt. dated September 23, 2021 Reply to Final Office Action of July 28, 2021 Docket No. IP-1541-USPage 5 of 8
However, the prior art failed to disclose or fairly suggested that the method comprises:
disposing fiducial features on the support in a non-rectilinear layout.

With respect to claims 18-20, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed a method that comprises: 
accessing image data encoding successive images of biological samples (106) disposed at locations on a support (104), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the image data further encoding successive images of fiducial features (304) on the support having fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34) (column 18, line 27 - column 20, line 6); 
registering, for the successive images of the biological samples, the locations on the support by a reference to the successive images of the fiducial features on the support (column 20, lines 7-54); and 
processing the registered successive images of the biological samples to transform data derived from the registered successive images of the biological samples to sequence data (time sequence events) (column 17, lines 7-24).
However, the prior art failed to disclose or fairly suggested that the method comprises:
accessing image data encoding successive images of biological samples disposed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884